Citation Nr: 1721279	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  11-08 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert W. Gillikin II, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to September 1969 with service in the Republic of Vietnam (Vietnam) from January 1968 to January 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In March 2009, the Veteran testified at a hearing at the Pittsburgh RO.  A transcript of the hearing is of record.

In June 2011 and March 2016, the Board remanded the case for additional development. 

In December 2016, the Veteran filed a motion to advance this case on the docket (AOD). Appeals must be considered in docket number order, but may be advanced if sufficient cause is shown.  See 38 U.S.C.A.  § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900 (c) (2015).   However, as the Board is deciding the Veteran's PTSD claim; AOD is no longer necessary. 

This appeal was process using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The weight of competent and probative evidence is that the Veteran does not have a current diagnosis of PTSD that conforms to the standards in effect at the time of examinations. 

2. The preponderance of the competent, credible, and probative medical and other evidence of record is against a finding that the Veteran has an acquired psychiatric disorder that had its onset in service, manifested within one year of separation from service, or is otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for a grant of service connection for an acquired psychiatric disorder, to include PTSD have not been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by letter(s) sent on November 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See id.  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Compliance with Stegall

The Board most recently remanded the issue in March 2016.  With respect to the issues decided, the Board instructed the RO to: (1) obtain a VA medical opinion regarding the whether or not any current acquired psychiatric disorder, including depressive disorder or PTSD, is related to service and (2) readjudicate the claim. 
In August 2016, the Veteran underwent a VA examination.  The VA examiner addressed the issues noted in the March 2016 Board Remand and issued a medical opinion.  In September 2016, the RO readjudicated the issue and issued a Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been substantial compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App.268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).  See D'Aries v. Peake, 22 Vet. App.97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App.141 (1999).

III. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In 38 C.F.R. § 3.304(f), there are particular requirements for establishing PTSD that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125 (a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); in certain circumstances, credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  [Parenthetically, the Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-5).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with the DSM-5.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  Since the Veteran's claim was received prior to that date, the DSM-IV is applicable.].

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity, a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device (IED); vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In deciding the veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App.49, 53-56 (1990); Alemany v. Brown, 9 Vet. App.518, 519 (1996).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App.465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

III. Analysis

From January 1968 to January 1969, the Veteran served in Vietnam.  It has been verified that the Veteran worked in supply and drove convoys.  Although he was medically examined for duties as a helicopter door gunner, service personnel records do not indicate that he was trained for or performed that duty.  The Veteran has contended that he has an acquired psychiatric disorder, to include PTSD that is related to his active service, specifically to his combat service in Vietnam.  

According to the records, from June 2006 through June 2007, the Veteran began treatments with a VA social worker.  The social worker diagnosed the Veteran with adjustment disorder with anxiety and depressed mood.  In September 2006, the Veteran applied for service connection for PTSD.  The Veteran reported being a target of a mortar attack and, during the mortar attack, witnessed his friend's death.  

In August 2006, a VA clinical psychologist conducted an in-person evaluation.  The examiner noted that the Veteran did not report experiencing any traumatic stressor that met criterion A for diagnosis of PTSD.  The Veteran did not report any consistent symptoms or impairment that would be indicative of PTSD.  The psychologist diagnosed the Veteran with alcohol abuse, histrionic personality disorder and obsessive compulsive personality traits.  His Global Assessment of Functioning (GAF) score was 75, indicating slight impairment and transient and expectable reactions to stressors.

In October 2006, a VA team of four psychologists, two psychiatrists, two social workers, and two certified registered nurse practitioners (CRNP) diagnosed the Veteran with alcohol abuse, personality disorder, and likely factitious disorder.   The Veteran did not have PTSD. The team based its conclusion on an in-person examination, review of the Veteran's military and psychosocial history, lay statements, and MMPI II and MCMI-III testing results.  Based on the team's evaluation, the Veteran was referred for follow up with a VA psychiatrist.  

From about 2006 through 2010, the Veteran was seen at a VA facility for counseling and therapy by the psychiatrist and a social worker.  The Veteran denied suicidal and/or homicidal thoughts or psychosis, maintained good eye contact, had intact thoughts and judgement, and organized and coherent speech.  The clinicians noted that the Veteran was depressed and anxious and continued to have PTSD like symptoms.  The Veteran felt guilt over the Vietnam tragedy.  The psychiatrist diagnosed the Veteran with depressive disorder not otherwise specified and anxiety disorder not otherwise specified (probable PTSD and probable panic disorder).  The Board finds that the use of the parenthesis and the word "probable" makes the psychiatrist's opinion inconclusive and, therefore, warrants less probative weight.  Medical opinions which are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to decide a claim.  See Beausoleil v. Brown, 8 Vet. App.459, 463 (1996) (a generic statement about the possibility of a link is too general and inconclusive); see also Obert v. Brown, 5 Vet. App.30, 33 (1993).  The Board also notes that a medical examination report must not only contain clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App.295 (2008); Stefl v. Nicholson, 21 Vet. App.120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  On the other hand, the social worker diagnosed the Veteran with PTSD, but the clinical notes contained much less explanation and rationale for the diagnosis.  

In October 2007, the U.S. Army and Joint Services Records Research Center coordinator issued a memorandum indicating that the claimed in-service stressor, i.e., the death of the Veteran's friend in action, did occur and that the Veteran witnessed it.  

In November 2007, the Veteran was afforded a VA examination by a doctoral level psychologist.  The Veteran reported another traumatic event involving the death of a fellow soldier that was not verified but was consistent with the circumstances of his service in Vietnam.  The examiner performed an in-person examination and reviewed the records and lay statements.  The examiner noted that the Veteran lived alone.  The Veteran did have friends and was well known in the community.  When he was not working, the Veteran spent much of his time coaching baseball which he had been doing for the past 31 years.  However, the Veteran reported hiding his illness from everyone.  After reviewing the records including the August and October 2006 reports and examining the Veteran, the examiner diagnosed the Veteran with adjustment disorder with depressed mood and personality disorder with histrionic features.  The examiner noted that the Veteran did not meet the diagnostic criteria for PTSD either in terms of a specific identified stressor that met the criteria A for the diagnosis or in terms of symptom presentation.  Based on the VA examination, the RO denied the claim.  In September 2008, the Veteran filed a Notice of Disagreement (NOD).  

During a March 2009 RO hearing, the Veteran described the events of a mortar attack, a leg injury for which he could have (but did not pursue) the award of a Purple Heart Medal, and the death of a fellow soldier.   He testified that he had "dealt with" the experience until an international crisis many years later and became depressed because soldiers of his era were not recognized or treated appropriately.   He further testified that his symptoms became more severe during the Persian Gulf War events and then sought VA clinical treatment. 

In June 2009, a private psychologist examined the Veteran and performed several psychological tests that showed positive scores for PTSD, depression, psychasthenia, and schizophrenia but no scores reflecting any addiction problem.  The psychologist noted the Veteran's reports of the mortar attack, injury for which he received the Purple Heart Medal, service for six months as a helicopter door gunner, and witness to other traumatic events.  The psychologist found that the Veteran displayed flattened affect, circumstantial circumlocutory or stereotyped speech, frequent hallucinations and flashbacks, memory and judgement impairment, abstract thinking disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. The psychologist diagnosed the Veteran with PTSD with severe depressive symptoms along with psychotic features. He assigned a GAF score of 47, indicating serious impairment of social and occupational functioning.  The psychologist highlighted the Veteran's social isolation and adverse effects on daily work tasks without explanation.  There is no evidence that the examiner was not competent or credible.  Notwithstanding some inconsistencies in the account of the Veteran's experiences, the Boards finds that the opinion is entitled to some probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App.295, 302-05 (2008).

In June 2010, the RO scheduled the Veteran for another VA examination by a VA psychologist.  The examiner reviewed the Veteran's medical and military records, and psychological examinations.  The examiner noted that after leaving the military, the Veteran obtained full-time employment.  Throughout his working career, the Veteran denied any attendance problems and denied any problems with negative work evaluations.  Additionally, the Veteran had adequate relations with his bosses and co-workers.  He denied ever being terminated from any employment.  The examiner noted that the Veteran had never been married nor had children.  However, the Veteran had had two significant relationships. The Veteran was a heavy alcohol drinker but denied using illicit street drugs.  Although the examiner was made aware of the verified stressor, the examiner questioned the veracity of the Veteran's stressor.  The examiner diagnosed the Veteran with mild depressed disorder (unrelated to military service) and personality disorder with schizoid and avoidant traits.  The Veteran's GAF score was 60, indicating moderate symptoms and impairment of functioning.

In June 2011, the Board remanded the case for the June 2010 examiner to provide a rationale for the conclusion that the Veteran s depressive disorder was not related to active services.  In August 2012 report, the June examiner stated that the onset of symptoms and associated treatment began 40 years after military service with significant and longstanding characterological features which likely exacerbated periods of mood complaints.  The examiner noted that despite the mood symptoms, the Veteran exhibited adequate psychosocial adjustment with steady employment and stable relationships.  The examiner found that the acquired psychiatric disorder were not caused or aggravated by military service. 
  
In March 2013, the RO obtained another opinion from a different VA psychologist with the objective of resolving the conflicting medical assessments.    The examiner reviewed the Veteran's claims files, medical records, and other psychological evaluation.  The examiner opined that the Veteran did not have PTSD. He noted:

It is critical to note that the case was presented and discussed with the
PTSD Clinical Team members following this evaluation which included 4 psychologists 2 psychiatrists, 2 social workers and 2 CRNPs all of whom were in agreement with these diagnoses.  The initial social worker and a subsequent social worker at the CBOC, did not diagnose PTSD after this. However the veteran was seen in 2009 for another [] psychological evaluation by the undersigned.  He was diagnosed at that time with a major depressive disorder and r/o histrionic personality disorder and was referred for follow-up with [the VA clinical psychologist, Dr. B.]. For reasons that are entirely unclear Dr. B. added a parenthetical diagnosis of PTSD choosing to ignore the previous evaluations but failing to conduct any form of PTSD evaluation of his own.  As treatment progressed Dr. B. made PTSD his primary diagnosis without ever conducting a thorough psychiatric examination, but basing his diagnosis on the veteran's report of his diagnosis.   Subsequently he was treated by another contract social worker at the [clinic] who also gave a diagnosis of PTSD but again without a full evaluation while ignoring the conclusions of the PTSD Clinical Team Note also that without available military records, these clinicians would have an impossible time sorting out some of the conflicting information the veteran has provided regarding stressors and military experience as noted in available C&P Exams.  For example, as noted the veteran sought
evaluation from a private non-Va psychologist in 2009 which resulted in a diagnosis of PTSD.  However it was reported by that examiner that according to the client, he received a purple heart for the wound.  As the veteran clearly provided false information to the examiner regarding situation that was perceived as a primary stressor, the examiner's conclusions cannot be considered valid or useful for diagnostic purposes.

In an April 2013 Supplemental Statement of the Case, the RO continued to deny service connection for PTSD.

In a June 2014 letter brief, the Veteran's representative contended that by adopting the DSM-5 criteria, the previous VA examinations were now invalid and that the remaining evaluations by the private psychologist and attending VA clinicians were the only remaining valid opinions, notwithstanding that the DSM-IV criteria was in effect for all the assessments.  

In March 2016, the BVA remanded the case for further development.  The Board found that the November 2007, June 2011, and March 2013 examiners based their examination findings in part on an inaccurate factual premise and/or were inconsistent with the verified stressor.  In particular, the Board noted that the examiners at first understood that the reported traumatic event did not occur, but at least one event was verified at a later time.  Examiners also cited the Veteran's claims that he served as a door gunner and received a Purple Heart Medal as not entirely inconsistent with the record.  (The Veteran reported that he could or should have received the award.)  On remand, the RO was instructed to obtain a VA medical opinion regarding whether any current acquired psychiatric disorder, including depressive disorder or PTSD, was related to service and readjudicate the claim.

In August 2016, a VA psychologist performed an in-person examination.  The psychologist reviewed the Veteran's medical records, military service treatment and personnel records, enlistment and separation examinations, separation documents, and VA and civilian treatment records.  The psychologist concluded that the Veteran did not have PTSD, but the Veteran's self-reported symptoms were much more consistent with a diagnosis of Unspecified Depressive Disorder which appeared to be relatively mild.  Along with the symptoms and information mentioned above, the psychologist noted that the Veteran was neatly and appropriately dressed, grooming and hygiene and concentration were good.  Eye contact was variable, and at times minimal.  The Veteran reported that his mood was depressed, but his affect was jovial.  He frequently chuckled, notably while discussing his military service as well as his in-service stressor.  Although often vague and equivocal, the Veteran's speech was fluent and productive.  There was no evidence of formal thought disorder, psychosis, or mania.  The Veteran denied suicidal and homicidal ideation.  Judgment and insight appeared fair.  

The psychologist noted that the Veteran did not have any symptoms attributable to PTSD; however, the Veteran did have depressed mood and chronic sleep impairment.  The Veteran lived alone and managed his financial affairs.  The examiner noted that even with the verified stressor, the Veteran did not report a sufficient number and type of symptoms in response to that event at a threshold level for diagnosis.  Therefore, the Veteran did not meet DSM-5 diagnostic criteria for PTSD.  The Veteran was unable to provide clear example of PTSD symptoms which he experienced; the Veteran mentioned becoming upset after seeing his fallen comrade's name in a newsletter.  The psychologist noted that the exact same example was provided in a 2009 non-VA psychological exam and one example of a symptom over several years would certainly not meet diagnostic threshold.  Even if the Veteran met the criteria A, B, and D, he did not meet diagnostic threshold levels for Criterion C or E.  

The psychologist also noted that Veteran demonstrated features of histrionic (i.e., speech that is excessively impressionistic and lacking in detail) and schizoid (i.e., detachment from social relationships and a restricted range of emotional expression) personality disorders.  The examiner noted that personality disorders by definition are stable and enduring and have their onset in adolescence or early adulthood.  There is no evidence to suggest that these features were aggravated permanently by any in-service stressor. 

The Board finds that the weight of competent and credible evidence is that the Veteran has a current and variously diagnosed acquired mental health disability as well as certain disorders such as personality disorder and characterological features.  Notwithstanding some shortcomings in examinations regarding the Veteran's reporting of events in service, all examiners and attending clinicians are competent and provided some probative diagnoses and opinions on the origin of the disorders that they diagnosed.  

The record establishes that the Veteran was in combat or hostile situations in Vietnam and at least one death of a fellow soldier is verified.  Neither the Veteran nor the record establishes that the disorder(s) first manifested during active service.  Therefore, the dispositive issue is whether the Veteran's one or more mental health disorders were caused by the events in Vietnam or whether the personality and characteristic manifestations were aggravated by that service. 

The Board finds that the Veteran's personality and characteristic features were not aggravated by active service.  The Board places greatest probative weight on the opinion of the VA psychologist in 2016 who performed a detailed review of the entire file, provided an comprehensive assessment and found these features to be stable and not aggravated by the events in service.  There are no contrary opinions of record.  

There are multiple opinions both for and against whether the Veteran's acquired psychiatric disorder meets the diagnostic criteria for PTSD.  The Board acknowledges the assessment and opinion of the private psychologist in 2009 and the clinical assessments made by the attending VA psychiatrist and social workers during the Veteran's history of clinical therapy.  The private psychologist performed several psychological tests that indicated a level of severity in excess of that shown in any other examination or clinical situation.  Although this competent evidence warrants some probative weight, the Board finds that it is greatly outweighed by the contrary assessments of multiple VA examiners who also performed testing and panel assessments and found that the Veteran did not have PTSD. Although some questioned the Veteran's credibility in reporting events that have been verified, these examiners found that the Veteran's response to the events did not meet the diagnostic criteria.  Their assessments were more consistent with the Veteran's successful occupational history and his social relationships such as his years of coaching baseball.  The Board places greatest weight on the most recent opinion in 2016 in which the examiner provided a longitudinal review of the entire history combined with an in-person examination with a persuasive rationale and critique of the earlier records and opinions.   

The substantial amount of medical opinion against a PTSD finding outweighs the private medical opinion for PTSD.  Therefore, the Board concludes that the preponderance of the evidence is against the claim for entitlement for service connection for PTSD.  The benefit-of-the-doubt doctrine is therefore not applicable.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App.49 (1990). 

In addition, the Board has also considered whether the Veteran's PTSD claim raised the issue of whether service connection is warranted for any other acquired psychiatric disorder in addition to PTSD.  See Clemons v. Shinseki, 23 Vet. App.1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

During the August 2016 VA examination, the psychologist diagnosed the Veteran with Unspecified Depressive Disorder.  However, the examiner noted that there was no evidence that the Veteran's depression existed prior to his service and there is no record of treatment in service.  He did not present for mental health treatment until 2006.  The Veteran reported that he began experiencing symptoms in 1979 during the Iran hostage crisis.  However, when asked, the Veteran reported that at that time he experienced anger that those individuals were going to receive medals.  The examiner noted that this reaction was not indicative of any particular psychiatric disorder.  Therefore, the only available evidence on record shows that the Veteran's symptoms did not become significant enough to warrant treatment until 2006.  The examiner concluded that the evidence does not support a medical nexus for the Veteran's Vietnam service as a cause for his present-day depression.  

Therefore, the Board concludes that the preponderance of the evidence is against the claim for entitlement for service connection for an acquired psychiatric disorder.  The benefit-of-the-doubt doctrine is therefore not applicable.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App.49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.


____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


